Citation Nr: 0619893	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  00-19 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability, to include lumbosacral strain and degenerative 
disc disease at L5-S1.

2.  Entitlement to service connection for cervical warts.

3.  Entitlement to service connection for urinary tract 
infections.

4.  Entitlement to service connection for a left hand 
disability, to include the residuals of electrical shock and 
residuals of left hand sprain.

5.  Entitlement to service connection for chest pain.

6.  Entitlement to service connection for a disability of the 
upper extremities.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1983 to August 
1991 and subsequent duty at various times with reserve 
components.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that, in pertinent part, determined that no new and material 
evidence had been submitted to reopen previously denied 
claims of entitlement to service connection for low back 
pain, cervical warts, and urinary tract infections.  In a 
July 1997 decision, the RO also determined that claims of 
entitlement to service connection for chest pain, a left hand 
disability, and for a condition of the upper extremities were 
not well grounded.  

In a September 2003 decision, the Board determined new and 
material evidence had been received to reopen claims of 
entitlement to service connection for a lower back 
disability, cervical warts, and urinary tract infections.  
The Board then remanded all issues noted on the title page of 
this decision.  

Entitlement to service connection for degenerative disc 
disease at L5-S1 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There is no competent medical evidence of cervical warts.  

2.  There is no competent medical evidence of urinary tract 
infections.  

3.  The competent medical evidence reflects that the veteran 
does not have a left hand disorder related to service.  

4.  There is no competent medical evidence of a disability 
related to claimed chest pain.  

5.  There is no competent medical evidence of disability of 
the upper extremities for which service connection has not 
already been granted.  


CONCLUSIONS OF LAW

1.  Cervical warts were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

2.  Chronic urinary tract infections were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  A disability of the left hand was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

4.  A disability manifested by chest pain was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2005).

5.  A disability of the upper extremities was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims for an increased rating for 
ureteral calculi and a temporary total rating due to 
convalescence under 38 C.F.R. § 4.30.  VA provided a rating 
decision, a statement of the case, supplemental statements of 
the case, and a notice letter in January 2005.  These 
documents provide notice of the law and governing regulations 
as well as the reasons for the determination made regarding 
the claims.  These documents informed the veteran of what 
evidence is needed to substantiate the claims, what evidence 
he was responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board remanded the 
case in September 2003 in order to ensure due process of law.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In the present 
appeal, because service connection is being denied, no 
disability rating or effective date will be assigned and 
there is no possibility of unfair prejudice to the veteran.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. 
§ 3.303(a) (2005).  

Each disabling condition shown by the service medical 
records, or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as arthritis of 
the spine, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Cervical Warts

The veteran's 1991 separation examination report mentions 
that cervical warts had been removed by cryosurgery with no 
sequelae, but the pelvic examination was normal at the time 
of separation.  In her original claim submitted in August 
1991, the veteran reported that she had been treated in 1987 
for cervical warts.  A VA examination report of October 1991 
notes that the pelvic area was entirely normal.  A June 1998 
VA gynecology examination found no cervical wart.  Likewise, 
an October 2005 VA compensation examination report reflects 
no cervical wart.  

Concerning the use of the veteran's claim as competent 
evidence, the Board notes that competent lay evidence is 
defined as that evidence which does not require specialized 
education, training, or experience.  38 C.F.R. § 3.159(a) 
(2).  The veteran may not competently offer a diagnosis of 
cervical warts, as only those who have specialized training 
and knowledge are competent to render such an opinion.  
38 C.F.R. § 3.159(a) (1); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In the absence of medical evidence of a current disability, 
the claim for service connection for cervical warts is not a 
valid claim.  The Court has specifically disallowed service 
connection where there is no present disability.  In the 
absence of proof of a present disability there can be no 
valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim of service 
connection for cervical warts.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The claim of entitlement to 
service connection for cervical warts is therefore denied.  

Urinary Tract Infections

Medical records reflect treatment in service for a possible 
urinary tract infection; however, no residual remained at the 
time of separation.  Post-service records mention urinary 
tract infections during the 1990s.  A March 1995 letter from 
R. A. Allen, M.D., mentions four urinary tract infections in 
the recent month, as reported by the veteran.  A June 1998 VA 
gynecology report notes that the veteran reported that a 
urinary tract infection began during active service and had 
continued intermittently ever since; however, she also 
reported that she would take antibiotic at the first symptom 
and the condition would then clear up.  In any event, the 
current examination was negative for urinary tract infection.  

On VA examination in October 2005, the veteran reported that 
she had not had a urinary tract infection since 1999.  The VA 
physician found no evidence of a current urinary tract 
infection.  

The veteran is not competent to offer a diagnosis of urinary 
tract infection-related disability.  Espiritu, supra.  In the 
absence of medical evidence of a current disability, the 
claim for service connection for urinary tract infections is 
not a valid claim.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer, supra.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim of service 
connection for urinary tract infections.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert, supra.  The claim of entitlement 
to service connection for urinary tract infections is 
therefore denied.  

Service Connection for the Left Hand

The service medical records reflect while working on the 
flight line in July 1993 during an electrical storm, the 
veteran received a possible electrical shock and had some 
tingling in the left upper extremity.  In a January 1996 
letter, T.C. Hartley, M.D., noted a possible lighting strike 
in 1993, but found no residual from that incident.    

During an April 1998 VA examination, the veteran gave a 
history of a right hand injury during the electrical storm; 
however, examination of the right hand was completely 
negative.  The relevant diagnosis was old electrical wound, 
right hand, no sequelae.  A private medical report notes that 
the veteran sprained her left wrist in an auto accident on 
June 27, 1998.  The diagnosis was sprain of left wrist.

During an October 2005 VA compensation and pension 
examination, a VA physician detected sensory deficits over 
the left first and second fingers and left thenar imminence 
wasting.  The physician opined that these were no thenar 
imminence wasting was noted prior to the 1998 auto accident 
and injury and therefore were likely due to the auto 
accident.  The doctor attributed any left carpal tunnel 
syndrome to the auto accident.  

In this case, there is no medical evidence tending to link 
any current disability of the left hand to any event during 
active service or active duty for training or inactive duty 
training.  The veteran cannot competently offer evidence of 
such a link.  She can, however, competently report continuous 
symptoms; however, in this case, she has not reported 
continuous left-hand related symptoms since active service.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim of service 
connection for any left hand disability or disorder, 
including a sprain of the left hand.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert, supra.  The claim must therefore 
be denied.  

Service Connection for Chest Pain

The service medical records are negative for a complaint of 
chest pain.  During a March 1998 VA heart examination, the 
veteran reported recurring chest pains ever since her 
reported lightning strike in 1993.  Chest X-rays were 
negative.  The diagnosis was chest wall pains.  During an 
October 2005 VA examination, the veteran disavowed any 
current chest pain.  No diagnosis concerning chest pains -was 
rendered.  

In this case, there is no medical evidence of any disability 
manifested by chest pain.  Nor does the lay evidence suggest 
any current chest pain.  In the absence of a current 
disability, the claim must be denied.  Brammer, supra. 

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim of service 
connection for any disability manifested by chest pain.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert, supra. 

Service Connection for a Disability of the Upper Extremities

In March 1997, the veteran requested service connection for 
several disorders including "upper body (chest pains) 
extremity conditions and frequent headaches because of 
lightning that struck me while I was on active duty 
service."  In July 1997, she requested service connection 
for "extremity conditions."  She has not been more specific 
at any time.  None of the medical evidence of record suggests 
that there is any disability of any upper extremity that can 
be related to active military service.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim of service 
connection for a disability of an upper extremity.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert, supra. 


ORDER

Service connection for cervical warts is denied.

Service connection for urinary tract infections is denied.

Service connection for a left hand disability, to include the 
residuals of electrical shock and residuals of left hand 
sprain, is denied.

Service connection for a disability manifested by chest pain 
is denied.

Service connection for a disability of the upper extremities 
is denied.  




REMAND

In October 2005, a VA physician opined that degenerative disc 
disease at L5-S1 did not occur because of an in-service 
injury; however, the physician did not address whether the 
service-connected lumbosacral strain with sacroiliitis and 
sciatica has aggravated degenerative disc disease.  

When a medical examination report does not contain sufficient 
detail the adjudicator is required to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2003).  
Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

It would be helpful to adjudicators if the physician who 
performed the examination would offer an addendum opinion 
addressing whether it is at least as likely as not (50 
percent or greater probability) that lumbosacral strain with 
sacroiliitis and sciatica has aggravated (hastened or made 
worse or made harder to treat) the veteran's degenerative 
disc disease.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2005), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and (2) requests or tells 
the veteran to provide any evidence in 
her possession that pertains to her 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the remaining issue on appeal.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should return the 
claims file to the October 2005 examining 
physician for an addendum.  The following 
is requested of the physician:

I.  Note a review of the relevant 
medical history. 

II.  Address whether it is at least 
as likely as not (50 percent or 
greater probability) that 
lumbosacral strain, sacroiliitis, 
and/or sciatica together or 
individually have or has aggravated 
(hastened or made worse or made 
harder to treat) the veteran's 
degenerative disc disease.  

The physician should offer a rationale 
for any conclusion in a legible report.  
If the question cannot be answered, the 
physician should state the reason.  The 
veteran may be reexamined if necessary.  
If the specified physician is 
unavailable, a qualified substitute may 
be used.  

3.  Following the above, the AMC should 
review the evidence and readjudicate the 
claim.  If the desired benefits are not 
granted, an appropriate supplemental 
statement of the case should be issued.  
The veteran and his representative should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


